This is an action of trover for the conversion of a uniform belonging to the plaintiff corporation, a military company. The action was begun in the Justice Court of Warwick. The defendant pleaded in abatement to the jurisdiction, on the ground that the justice was a member of the company, and, as such, interested in the event of the suit.
The question raised by the exceptions is, whether the plea is good. We think it is. The uniform, if recovered, will become serviceable to the company. It cannot be serviceable to the company without being serviceable to the members of the company. Each member therefore, has an interest in its recovery. The fact that the interest is only for the time of membership, and is only usufructuary, if the word may be used, and exceedingly minute, makes the interest none the less an interest, and none the less such an interest as will disqualify the justice.
Exceptions overruled, and judgment for defendant on saidplea in abatement, without costs.